Citation Nr: 1114854	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-33 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the reduction in rating from 40 percent to 10 percent for lumbar strain was proper.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to November 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that reduced the Veteran's disability evaluation for lumbar strain from 40 to 10 percent disabling.


FINDINGS OF FACT

1.  The 40 percent evaluation for lumbar strain had been in effect for more than five years at the time of the July 2008 rating decision that decreased the evaluation for the low back disability to 10 percent.

2.  The reduction in the rating for lumbar strain was done without consideration of the requirements of applicable regulations.


CONCLUSION OF LAW

The reduction of the evaluation for lumbar strain from 40 to 10 percent was void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Reduction

In a January 2003 rating decision, the RO granted service connection for lumbar strain.  An evaluation of 40 percent was assigned, effective December 1, 2002.  The rating was provided under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), which provided a 40 percent rating for sever limitation of motion of the lumbar spine.

The RO proposed in an April 2008 rating determination to reduce the rating for the lumbar strain to 10 percent.  The RO cited findings on a VA examination in February 2008.  The Veteran was informed of this proposal on April 14, 2008, and given 60 days to respond.  The evaluation was decreased in a July 2008 rating determination.  The effective date of the reduction was October 1, 2008.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a.).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18. 

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

The Veteran's lumbar strain evaluation had been in effect for more than five years at the time of the reduction.  Clearly, the provisions of 38 C.F.R. § 3.344(a)-(b) apply in this instance.

The RO reduced the Veteran's disability rating based on the result of the single C&P examination in February 2008.  While lumbar strain is not listed among the examples of a condition subject to episodic improvement in 38 C.F.R. § 3.344; that listing is not exclusive, and lumbar strain would seem to be the type of disability that is subject to episodic improvement.  VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344(a).

During his February 2008 VA examination, the Veteran reported that he was seen on one occasion by a chiropractor in early 2007 with pro adjustment, nerve stimulation and massage therapy for flare-ups of back pain.  In addition, during treatment at the Latrobe Area Hospital in April 2006, the Veteran complained of right upper and mid-back pain for eleven days, which was worsening.  He also reported that he was seeing a physician at VA and that he had seen a chiropractor, with no improvement.  The reported VA treatment records and chiropractor treatment records are not currently associated with the claims file.  Hence, it cannot be said that all the evidence clearly warranted a conclusion that improvement had been demonstrated or that the complete history was considered.

The rating decisions and statement of the case pertaining to the rating reduction reflect no consideration of the provisions of 38 C.F.R. § 3.344(a)-(b).  Because the rating reduction was done without consideration of applicable regulations, the reduction is void ab initio. 

Accordingly, the reduction was not proper, and the 40 percent evaluation for lumbar strain is restored.

ORDER

The reduction in evaluation lumbar strain was not proper, restoration of the 40 percent evaluation is granted effective October 1, 2008.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


